        Case 4:13-cr-00004-BMM Document 61 Filed 06/17/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-13-04-GF-BMM
                Plaintiff,
      vs.

MARK EDWIN ABRESCH,                                       ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 2, 2021. (Doc. 60.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 1, 2021. (Doc. 59.)

The United States accused Abresch of violating his conditions of supervised

release by possessing marijuana. (Doc. 48.)

      At the revocation hearing, Abresch admitted to violating the conditions of

his supervised release by possessing marijuana. (Doc. 59.) Judge Johnston found
        Case 4:13-cr-00004-BMM Document 61 Filed 06/17/21 Page 2 of 2



that the violation Abresch admitted proved to be serious and warranted revocation,

and recommended that Abresch receive a custodial sentence of 3 months with 57

months of supervised release to follow. (Doc. 60.) Abresch was advised of his

right to appeal and his right to allocute before the undersigned. (Doc. 281.) The

violations prove serious and warrant revocation of Abresch’s supervised release.

The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 60) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Mark Edwin Abresch be sentenced to the custody of

the United States Bureau of Prisons for 3 months, with 57 months of supervised

release to follow.

      DATED this 17th day of June, 2021.
